Banke, Judge.
In this appeal from her conviction for aggravated assault, the appellant contends that the verdict was contrary to the evidence and that the court’s charge was not adjusted to the evidence. Held:
1. The evidence was sufficient to enable a rational trier of fact to find the appellant guilty beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The court’s charge was not in error for any reason argued.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.